Citation Nr: 0617407	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral calluses of 
the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1977 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was last before the Board in 
February 2005, when it was remanded for additional 
development which has now been completed.  

In April 2006, the Board received a copy of a notification 
sent in January 2006 to the appellant by the Social Security 
Administration which indicated that that agency considered 
the appellant to be disabled from June 2003.  This 
information is not relevant to the present appeal; however, 
it appears that the appellant may be attempting to assert a 
claim for other benefits.  Accordingly, this matter is 
referred back to the RO for appropriate further action.  


FINDING OF FACT

The appellant's current diabetic foot problems are not 
related to the acute bilateral calluses of the feet treated 
in service or to any other event in service.  


CONCLUSION OF LAW

Entitlement to service connection for bilateral calluses of 
the feet is not established.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated March 3, 2005.  In this letter, VA 
specifically informed the appellant of what the evidence must 
show in order to support the claim, and he was specifically 
told to submit any pertinent evidence in his possession in 
support of his claim.  The appellant was also asked to inform 
VA of any additional evidence or information which he thought 
would support his claim, so that the RO could attempt to 
obtain this additional evidence for him.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VA notified the appellant of the 
Dingess requirements in a letter dated April 12, 2006, to 
which the appellant did not respond.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.   

The appellant has been accorded several VA examinations in 
connection with the current claim, and extensive VA medical 
records have been obtained and reviewed.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in June 2002, after initial VCAA 
notification was issued in April 2002.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in February 2006 after the final VCAA letter 
was issued in March 2005 without substantive response from 
the appellant.  There is no indication or reason to believe 
that that the ultimate decision of the originating agency on 
the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The service medical records indicate that the appellant was 
treated for callus formations on both feet on several 
occasions during his active service: specifically, in 
September 1978 and in February and December 1979.  No further 
relevant complaints or treatments for foot calluses are 
reflected by the service medical records, and the report of 
the appellant's separation medical examination in December 
1982 reflects a normal clinical evaluation of both feet.  
Thus, it would appear that the foot calluses treated in 
service were acute and transitory in nature and did not 
represent a chronic disability.  

Service connection has not been established for any 
disability, as of the present time.  

In August 2005, at the request of the Board, a VA physician 
both examined the appellant and reviewed the entire claims 
file, including the service medical records and extensive 
postservice VA treatment records.  This medical expert noted 
that, although there had been some treatment in service for 
calluses of both feet, no podiatric surgery was performed at 
that time.  Furthermore, the appellant admitted that he had 
received no medical care or treatment of any sort for his 
feet following service until diabetes was discovered in the 
early 1990's.  The appellant's diabetes eventually led to 
diabetic ulcers of both feet and subsequently to a 
transmetatarsal amputation of the right foot in July 2001 and 
also to the removal of the left metatarsal heads on toes 
numbered two through five in August 2003.  The current 
diagnoses on this examination of the appellant included 
adult-onset insulin-dependent diabetes mellitus; 
transmetatarsal amputation of the right foot; and an open and 
granulating diabetic ulcer of the third metatarsal space of 
the left foot.  The VA medical expert commented that, in view 
of the very lengthy absence of medical treatments for foot 
problems from the appellant's discharge from active service 
in 1983 until the early 1990's when diabetic complications 
ensued, it would be entirely speculative to link the 
appellant's current foot problems to the foot calluses 
treated in service.  He also stated that it would be 
speculative on his part to conclude that the calluses treated 
in service represented a chronic problem which had been 
continuously present since service.  

The Board finds the August 2005 medical opinion by a VA 
medical expert concerning the merits of this appeal to be 
entirely credible and convincing, and no competent medical 
evidence to the contrary is reflected by the current 
evidentiary record.  The appellant's current foot problems 
are not shown by competent medical evidence to be 
etiologically related to the calluses treated in service or 
to any other event during the appellant's active service.  
Accordingly, the Board has concluded that a preponderance of 
the evidence is unfavorable to the appellant's claim seeking 
service connection for bilateral calluses of both feet, and 
this appeal will be denied for this reason.  


ORDER

Service connection for bilateral calluses of the feet is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


